Citation Nr: 1228951	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-36 385	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a broken tooth.

3.  Entitlement to a temporary total disability rating following surgery in April 2008 for the purposes of convalescence.

4.  Entitlement to a disability rating greater than 10 percent for degenerative joint disease of the right knee, post-operative.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to April 1986.  

These matters come before the Board of Veterans' Appeals (Board) from July 2008 and May 2009 RO decisions.  The Veteran and her husband presented sworn testimony in support of her appeal during an August 2011 videoconference hearing before the undersigned and a copy of the transcript has been associated with the claims folder.  

The issues of entitlement to a temporary total disability rating following surgery in April 2008 for the purposes of convalescence and entitlement to a disability rating greater than 10 percent for post-operative degenerative joint disease of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On the record, during the August 2011hearing before the undersigned, the Veteran indicated that she wished to withdraw her pending appeal for entitlement to service connection for PTSD; as of that date, the Board had not yet promulgated a final decision on the issue presented.

2.  The Veteran sustained an injury to a tooth during the April 2008 surgery.  

3.  The Veteran has already been provided with dental care which has restored the function and appearance of her tooth.   


CONCLUSIONS OF LAW

1.  The Veteran's appeal for entitlement to service connection for PTSD has been withdrawn.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  No additional remedy beyond the already-accomplished dental care to restore the injured tooth is provided under law; thus, no further compensation under the provisions of 38 U.S.C.A. § 1151 is available to the Veteran.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD

During the August 2011 hearing on appeal, the Veteran testified that she wished to withdraw the appeal for service connection for PTSD.  Her testimony was then reduced to writing and added to the record on appeal in the hearing transcript.  

An appellant, or his authorized representative, may withdraw an appeal to the Board by doing so in writing at any time before the Board issues its final decision.  38 C.F.R. § 20.204(b).  When he or she does so, the withdrawal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal is appropriate.  38 U.S.C.A. § 7105(d).

Because the Veteran has expressed a desire to terminate her appeal as to this claim, because she has done so on the record during a hearing, and because the Board had not yet promulgated an appellate decision at the time of the request for withdrawal, the legal requirements for proper withdrawal have been satisfied.  38 C.F.R. § 20.204.  Further action by the Board is not appropriate, and the appeal will be dismissed.  38 U.S.C.A. § 7105(d).

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran has been informed of these elements with regard to her claim for § 1151 compensation in March 2009, prior to the initial adjudication of the claim.  

VA medical records, private medical records, the Veteran's written contentions, and her hearing testimony are of record and have been reviewed in support of her claim.  The Board notes that records of the surgery at issue are contained in the claims file, which include information about the anesthesia used; however, the anesthesiology records have not been obtained for inclusion in the claims file.  Similarly, the dental records reflecting the reconstructive work done to the Veteran's tooth after the surgery are not available for review.  Under normal circumstances, a remand to obtain complete records of the surgery and post-surgical care would be required; however, in this case, because the resolution of the case does not turn upon a purely medical question, but rather upon the Board's conclusion that the Veteran does not have a disability for which compensation may be paid under law, we determine that obtaining these additional records would serve no useful purpose.  

The Board further determines that no VA examination is required for a full and equitable resolution of the Veteran's § 1151 claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As explained below, she does not have a disability for which compensation may be paid, and no medical questions requiring resolution prior to adjudicating the claim are apparent following careful review of the matter.  

All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met to the extent possible with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

38 U.S.C.A. § 1151 benefits for residuals of a broken tooth

The Veteran underwent surgery for correction of a right medial meniscus tear in April 2008.  According to the operation report, she was intubated for the purpose of administering anesthesia.  Although the operation report does not reflect this, apparently her tooth was broken during this intubation process.  Post-surgery VA treatment reports and reports of phone conversations reflect the Veteran's concern about her broken tooth.  For purposes of this decision, these reports, together with the Veteran's credible testimony, establish that the Veteran's tooth was injured during the surgery, and that the Veteran was greatly upset about the injury, to include the altered appearance of her tooth.  The reports and her testimony also establish that she was adamant that the VA had the responsibility to pay for the necessary dental repairs.

The Veteran provided further testimony during the August 2011 hearing about having her tooth fixed with a cosmetic result she was unhappy with, and how the cap had to be redone to her satisfaction, so that the tooth looked as it had prior to the surgery.  She then testified that these goals had been accomplished, after multiple visits to the dentist, and that the VA had assumed the costs of all the dental care related to restoring her tooth to its prior function and appearance.  Thus, although the process was cumbersome and time-consuming for the Veteran, she currently has a tooth which she is satisfied with.  

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the additional disability, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d).

Dental disabilities are treated differently than medical disabilities in the VA benefits system.  Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 3.381.  

In this case, it does not appear that the Veteran has a current disability involving her tooth.  A current medical condition is a necessary element of a claim under 38 U.S.C.A. § 1151.  Jones v. West, 12 Vet. App. 460 (1999).  As she testified during the hearing, she is satisfied with her restored tooth.  

In the context of service connection the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Applying this holding by analogy to the medical negligence statute, because the Veteran had a broken tooth resulting from the surgery, the Board may still adjudicate entitlement to compensation for the tooth, despite the fact that the tooth has since been restored.  

This raises the question of what compensation could be provided to the Veteran for the injury to her tooth.  As noted above, treatable carious teeth and replaceable missing teeth will be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. Chapter 17.  Compensation provided for under § 1151 is generally considered to be like compensation provided for service-connected disabilities for purposes of evaluating the disability at issue; thus the provisions of 38 C.F.R. § 3.381 apply to this case.  In other words, no monetary compensation may be paid for a broken tooth whether the tooth is service-connected, or was caused by medical negligence.  In this case, the Veteran has already received dental care under the auspices of the VA and she has provided her testimony that she is satisfied with the results of such dental care.  The law, therefore, provides no further recourse for the Veteran in this case.  In cases such as this, where the law and not the evidence is dispositive, the claim should be denied because of the lack of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board observes that in finding that the Veteran's claim has essentially been satisfied as far as provided for under law, it does not reach the question of whether there was medical negligence involved in the breakage of the Veteran's tooth.  In this case, because the Veteran has already been provided with dental care which has restored the function and appearance of her tooth and because there is no additional remedy provided under law; further inquiry into the merits of her negligence claim would serve no purpose.


ORDER

The appeal for entitlement to service connection for PTSD is dismissed.

VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a broken tooth are denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

Convalescence

Temporary total disability ratings for convalescence are regulated by 38 C.F.R. § 4.30.  This section provides that temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in:  (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence.  (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more. 

Review of the record shows that the Veteran underwent a right knee medial meniscectomy in April 2008.  The surgery was performed under the auspices of the VA at the University of Colorado.  The report of the pre-surgical consultation, the report of the surgery itself, and a brief post-surgical note, dated six days after the operation are of record.  According to the operation report, she tolerated the procedure well and left the operating room in good condition.  The post-surgical note reflects that the surgical incisions had healed, that the Veteran was going to physical therapy and that she would be followed by the Veterans Hospital.  

Given the brief information in the post-surgical note, it is apparent that the Veteran is not eligible for a temporary total disability rating on account of severe postoperative residuals or due to house confinement.  However, it is not clear whether she required medical convalescence for any period of time.  In her hearing testimony, the Veteran was vague in her recollection as to the amount of time she was actually off from work, stating that it was more than two weeks before she got the paperwork clearing her to return to work.  

The Veteran's VA medical records reflecting the months following the surgery are of record.  However, no follow-up evaluation or care is contained in these records.  Rather, the records contain several entries reflecting that due to the orthopedic backlog, she was seen by the Colorado Springs Ortho Group.  Although this brief notation does not indicate that she was seen for post-surgical care, given that the note is dated approximately two weeks after the surgery, it is a reasonable assumption.  Careful review of the record reveals that no records generated by the Colorado Springs Ortho Group are available for review.  As further medical information is necessary to determine the Veteran's need for convalescence following the right knee surgery in April 2008, these records should be obtained for review.

Increased rating

During the August 2011 hearing on appeal, the Veteran testified that her right knee problems had worsened since her most recent VA examination in 2009, and that her physicians deem she will require a total right knee replacement which will be scheduled in the near future.  Under these circumstances, the Board finds that additional medical evidence regarding the current condition of the Veteran's right knee is warranted.   

In this regard, during the hearing, the Veteran also testified that she has received all right knee medical care through the VA.  If she has received any other non-VA medical care at any point during the appeal period, she is hereby notified to contact the RO so that VA can assist her in obtaining records reflecting such private medical care.

Evidence contained in the Veteran's Virtual VA file reflects that she underwent surgery for a right total knee replacement in February 2012.  While reports of physical therapy provided after the surgery are of record, the surgical report itself is not. 

Accordingly, the case is REMANDED for the following actions:

1.  After securing the necessary release, the RO should obtain all records reflecting the Veteran's post-surgical care provided by the Colorado Springs Ortho Group from April 2008 to the present.  All efforts to obtain this evidence must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify her that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  The Veteran's VA medical records reflecting treatment provided by the Kansas City VA Medical Center, to include all related clinics, subsequent to March 2011, should be obtained for inclusion in the claims file.  The complete records reflecting the Veteran's February 2012 total right knee replacement surgery should be obtained, as well. All efforts to obtain this evidence must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify her that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

3.  The Veteran should be afforded a VA orthopedic examination to identify all current right knee impairment.  The claims folder, including all records received pursuant to the above request, should be made available to the examiner for review before the examination.    

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  
      
The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.
      
The examiner is requested to provide a complete description of all right knee impairment and the functional limitations resulting from such impairment, to include a description of the impact upon the veteran's daily life.  

The examiner should also provide an opinion concerning the impact of the disability on the Veteran's ability to work. 

The supporting rationale for all opinions expressed must be provided. 

4.  After the development requested above has been completed to the extent possible, the RO should again review the record, to include the evidence added to the Virtual VA file subsequent to the most recent RO adjudication of these matters.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


